Merrell, J. (dissenting):
I dissent upon the grounds: 1. There was no sufficient evidence presented upon the trial from which the jury could properly find that the death of plaintiff’s intestate was caused by any negligence of defendant’s chauffeur. 2. That the verdict of- the jury that plaintiff’s intestate was free from contributory negligence was contrary to the evidence and against the weight of the evidence. 3. Error prejudicial to defendant was committed by the trial court in permitting counsel for the plaintiff, against the objection and exception of the defendant, to suggest in a question asked of defendant’s witness Maguire who had written a letter to the decedent’s widow that he did not write anything so that said widow could cheat the insurance company, it being manifest that the object of counsel’s inquiry was to apprise the jury that the defense t.o plaintiff’s claim was being carried on by and in the interest of an insurance company.